      Case 1:20-cv-01177-LJL Document 10 Filed 06/22/20 Page 1 of 1



                                                                   Douglas B. Lipsky - Partner

                                                             420 Lexington Avenue, Suite 1830
                                                                  New York, New York 10017
                                                                          Main: 212.392.4772
                                                                         Direct: 212.444.1024
                                                                           Fax: 212.444.1030
                                                                        doug@lipskylowe.com

                                                                        www.lipskylowe.com

                                             June 22, 2020

VIA ECF
The Honorable Lewis J. Liman, U.S.D.J.
U.S. District Court for the Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     Fischler v. Catherine M. Zadeh, Inc., 1:20-cv-1177 (LJL)

Dear Judge Liman:

       This firm represents Plaintiff Brian Fischler. We submit this letter to respectfully
apologize for missing the June 19, 2020 Initial Pre-trial Conference.

       I inadvertently calendared the conference for the wrong date. This mistake, a first
for me, will not be repeated. We apologize for any inconvenience this caused the Court.

                                            Respectfully submitted,
                                            LIPSKY LOWE LLP


                                            s/ Douglas B. Lipsky
                                            Douglas B. Lipsky
